E.A. Ronning homesteaded in Union county in 1872. Mr. Ronning lived on his homestead until the date of his death on September 27, 1932, and at that time left children surviving him as follows: Arnt, age 62 years; Martin, age 50 years; Albert, age 50 years; Joseph, age 43 years; Oliver, age 33 years; Inga Lingert, age 47 years; Clara Larson, age 45 years; Alma Ronning, age 42 years; Emma Ronning, age 39 years. Arnt has always been an invalid. None of the above-named children ever married except Martin, Inga, and Clara. Martin died shortly after his father, leaving a wife and several children. At the time of Martin's marriage he established a home on land which E.A. Ronning owned, and received all the income therefrom. When Inga and Clara were married, they left the Ronning home and established homes of their own. All of the other Ronning children lived at home, and carried on the farming operations, which were quite extensive; Mr. Ronning having acquired several *Page 403 
tracts of land in addition to the original homestead. E.A. Ronning left a last will and testament, and specifically devised real estate to all of the Ronning children, except Inga and Clara, to whom he bequeathed $3,000 each. By the terms of his will the residue of his estate was to be divided equally among all of the Ronning children. Albert Ronning was named executor in the will. As such executor, Albert filed with the county court an inventory of the assets of the estate. Inga and Clara assert in this action that Albert failed to return and refused to collect a large amount of personal property owned by E.A. Ronning at the time of his death. The record shows that Albert, as executor, failed to account or turn over to the estate the personal property in the home and on the farm at the time of the elder Ronning's death; neither did Albert account for the produce of the farm or the sales of livestock from the farm which were on the farm at his father's death; nor did he account for the income from the farming operations for several years preceding the death of his father. It is the contention of Albert that some years before the death of his father, Albert, Joseph, and Oliver took over the operation of the farm and conducted it as a personal business together with Alma and Emma, who were living at home, and aided their brothers. The trial court found against the claims of Albert, Joseph, and Oliver, and held, in effect, that the three boys and two girls living at home, as well as the invalid, Arnt, were at all times dependent upon their father, and were operating the farm for and on behalf of their father, and that the proceeds thereof, together with all of the property thereon, belonged to the father at all times up to the time of his death. A large amount of evidence was introduced in support of the various claims. To attempt to detail or review this evidence would serve no useful purpose. Sufficient to say is that we have carefully gone over this long record, and are convinced that there is substantial evidence to justify the court's findings.
As we view the record, the only serious question presented on this appeal is the sufficiency of the evidence to sustain the findings of the trial court, and being of the opinion that the evidence is sufficient, it follows that the judgment and order appealed from must be, and are, affirmed.
All the Judges concur. *Page 404